Citation Nr: 1627488	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure. 

3.  Entitlement to service connection for a right elbow disability, variously claimed as a right arm disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

In November 2009, the Veteran was afforded a hearing before a Decision Review Officer (DRO).  In January 2015, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings have been associated with the record.

The Veteran's claim was last before the Board in July 2015, at which time it was remanded for further development.  The Board is satisfied that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his bilateral sensorineural hearing loss is related to noise exposure during active service.

2.  The most probative evidence weighs against a finding that the Veteran's hypertension was related to any aspect of his military service, to include his exposure to herbicides while serving in Vietnam.

3.  The most probative evidence weighs against a finding that the Veteran's currently right elbow/arm disability is related to any aspect of his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for a right elbow disability, variously claimed as a right arm disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In addition, a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.

In addition, certain chronic diseases, including sensorineural hearing loss and hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

When the evidence is in relative equipoise, the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

The Veteran contends that while in service he was exposed to acoustic trauma that caused his bilateral hearing loss.

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to an award of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

At his January 2015 hearing, the Veteran testified that he was exposed to heavy artillery gunfire for at least 11 years during his active duty service.  He stated he was never provided with hearing protection and began experiencing symptoms of hearing loss sometime in 1982 or 1983.  The Veteran's DD-214 notes that his military occupational specialty (MOS) was a light weapons infantryman.  He was noted to be a marksman with the M-14 rifle and was awarded the Combat Infantryman's Badge.  The Veteran's description of in-service noise exposure is consistent with the known circumstances of his military service.  The Veteran was exposed to acoustic trauma in service.  

The Veteran's available service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  A review of the Veteran's post-service treatment records includes a January 2010 private treatment record with pure tone audiometric air conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
        30
30
25
30
30
LEFT
30
30
25
30
35

The examiner noted that there is no pathology to render a diagnosis and that the Veteran does not meet the criteria of hearing loss.  However, review of the January 2010 air conduction audiometry reveals that 4 out of the 5 frequencies for both the right and left ear show puretone thresholds over 26 decibels.  Similarly, a February 2015 private audiological evaluation also showed hearing loss for VA purposes.

In July 2015, the Board remanded the Veteran's claim in order to obtain a VA opinion to address whether the Veteran's hearing loss disability was related to his service, to include as due to his conceded noise exposure.  In November 2015, the Veteran underwent a VA hearing loss examination with pure tone air conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
        15
20
30
30
25
LEFT
15
25
25
35
30

The Veteran's speech discrimination score using the Maryland CNC word list was 96 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner concluded that the Veteran's bilateral hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  In support of this conclusion, the VA examiner noted that the Veteran's primary MOS was as an infantryman, which carries a high probability of noise exposure.  After enlisting in the Army, the Veteran served three active combat tours (two in Vietnam and one in Thailand) in which he was exposed to artillery, bombs and tank fire with no use of hearing protection.  He then went to Germany from 1974 to 1977, and again from 1983 to 1985, where he performed training exercises and was exposed to the same artillery-type noises he had while he was in active combat.  He also worked in Fort Knox, Kentucky for five years where he taught tank gunnery.  The Veteran reported being on tank ranges firing the tanks at least three days per week.  The Veteran reported that the military only started suggesting and providing hearing protection after he moved to Fort Knox.  

The VA examiner noted that when comparing the Veteran's entrance exam performed in September 1964 to his separation exam in August 1986, both exams revealed hearing that was normal.  However, significant threshold shifts were noted for both ears.  The Veteran's MOS of infantryman has a high probability for noise exposure.  Thus, the VA examiner opined that the Veteran's current hearing loss in both ears was at least as likely as not related to his military noise exposure.

The Veteran's hearing loss at his November 2015 VA examination did not meet the criteria for a disability pursuant to 38 C.F.R. § 3.385.  However, the Board notes that the requirement of a "current disability" is satisfied when a Veteran has a disability at the time he files his claim for service connection for the disability or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case, the evidence of record establishes that the Veteran met the criteria for a hearing loss disability under 38 C.F.R. § 3.385 during the pendency of the appeal.  The Veteran had normal hearing upon entry into service, he was exposed to acoustic trauma in service, and he has reported experiencing hearing loss continually since service.  The evidence of record also includes a VA examiner's positive opinion linking the Veteran's hearing loss to acoustic trauma from his active duty service.  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's hearing loss.

Given these factors, the Board finds the evidence is in equipoise as to whether the Veteran's hearing loss is related to service.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-56.

Hypertension

The Veteran asserts that he is entitled to service connection for hypertension that is related to active duty service, to include exposure to Agent Orange while serving in Vietnam.  The Veteran's service personnel records show that he served in the Republic of Vietnam from December 1965 to November 1966, and from June 1970 to April 1971.  He is, therefore, presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

Here, the issue is whether the Veteran's hypertension is related to his military service.  The Veteran has been diagnosed with hypertension.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Although the Veteran is presumed to have been exposed to herbicides during service, a finding of service connection by presumption under 38 C.F.R. § 3.309(e) is not warranted here, as hypertension is not among those diseases presumptively linked to herbicide exposure.  The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 -47,928 (Aug. 10, 2012).

The Board has also considered the provisions of 38 C.F.R. § 3.309(a) for service connection on a presumptive basis for chronic diseases which manifest to a compensable degree within an applicable time.  The evidence is against a finding that the Veteran's hypertension manifested to a compensable degree within one year of separation from service.  The Veteran separated from active service in November 1986.  Although he stated he was told prior to discharge from active duty service that he had hypertension, a review of the Veteran's available service treatment records shows no complaints, treatment or diagnosis related to hypertension.  The earliest clinical evidence of hypertension several years after separation from service.  

At his Board hearing, the Veteran testified that he first sought treatment for hypertension in 1995.  However, he did not remember receiving any medical care prior to this time specifically for hypertension, although he stated he was told prior to discharge from active duty service that he had hypertension.  The Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of hypertension.  There is no diagnosis of hypertension during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for hypertension in lieu of medical nexus.  For the foregoing reasons, the preponderance of the evidence is against a finding that service connection for this chronic disease is warranted on a chronicity, continuity of symptomatology, or presumptive basis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is not precluded from establishing service connection with proof of actual direct causation.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides and hypertension, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  Given the 2006 Update, the Board remanded the Veteran's claim in July 2015 in order to afford him a VA examination with an opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service.

In November 2015, the Veteran underwent a VA examination where he was noted to have a diagnosis of hypertension and a date of diagnosis of 1995.  The VA examiner concluded that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the VA examiner stated that the Veteran was presumed to have been exposed to herbicides during military service.  According to the Veterans and Agent Orange Update 2006, there was suggestive but limited evidence that exposure to Agent Orange and other herbicides used during the Vietnam War was associated with an increased chance of developing high blood pressure.  At this time, the evidence to support an association between herbicide exposure and the development of hypertension remained inadequate and insufficient; therefore, the VA examiner stated it was less likely than not (less than 50% probability) that the Veteran's hypertension was related to his service, to include exposure to herbicides.

In December 2015, the RO arranged to obtain a more responsive medical opinion on the etiology of the Veteran's hypertension.  In January 2016, a VA examiner concluded that it was less likely than not (less than 50 percent probability related to service) that the Veteran's hypertension, diagnosed as essential (benign) hypertension, was related to service, to include exposure to herbicides.  In support of this conclusion, the examiner stated that the Veteran entered military service without evidence of a pre-existing cardiovascular disorder, to include hypertension.  The Veteran's exposure to herbicides (Agent Orange) in service was conceded.  The Veteran's service treatment records include many blood pressure measurements which were all in the normal range.  The examiner stated there were no service treatment records documenting an evaluation or treatment for hypertension during the Veteran's military service or within a year of leaving military service.  A review of private medical records document that the Veteran was diagnosed with essential (benign) hypertension in the 1990s and has been treated with Lisinopril and HCTZ since his diagnosis.  There is no evidence of complications of the Veteran's hypertension in the VBMS record.  The examiner went onto state that the Veteran's and Agent Orange: Update 2012 (2014) continued to conclude that there was limited or suggestive evidence of an association between herbicide exposure and hypertension.  The VA has not added hypertension to the conditions presumptively service connected based upon exposure to herbicide (Agent Orange).  The etiology of the Veteran's essential hypertension was multifactorial - with the underlying pathophysiology of resetting of renal pressure natriuresis so that sodium balance is maintained at higher blood pressures due to a combination of factors - age, weight gain, excess salt intake and excess alcohol intake.

The Board finds the January 2016 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the Veteran's medical records.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a sufficient rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's hypertension.

The Board finds that service connection for the Veteran's hypertension is not warranted on either a direct or presumptive basis, either as due to herbicide exposure in service or as a chronic disease.  The preponderance of the evidence weighs against a finding that the Veteran's hypertension arose during active service or relating the Veteran's hypertension to Agent Orange exposure in Vietnam.

The Board has not overlooked statements from the Veteran concerning his hypertension.  The Board acknowledges the Veteran's belief that his current medical problems are related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a complex medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, these statements are afforded little probative weight.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for hypertension, to include as due to in-service herbicide exposure.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right elbow/arm disability

With respect to the Veteran's right elbow/arm disability, a December 2009 VA examination noted that X-rays showed degenerative joint disease for the right elbow and an old, healed fracture of the distal humerus.  A VA elbow and forearm disability benefits questionnaire (DBQ) received in February 2015 diagnosed osteoarthritis and a bony deformity of the right elbow.  The Veteran has alleged that his right elbow/arm disability is due to a motor vehicle accident in service.  The types of injuries described by the Veteran are consistent with the circumstances of his combat service.  See 38 U.S.C.A. § 1154(b).  Although there is no documentation of this incident in the service records, the Veteran is competent to describe injuries that occurred during service.  Neither the December 2009 VA examination nor the February 2015 DBQ provide a medical opinion as to the nature and etiology of the Veteran's right elbow disability.

In July 2015, the Board remanded the Veteran's claim in order to provide the Veteran a VA examination and obtain an opinion on the etiology of the Veteran's right elbow/arm condition.

In November 2015, the Veteran was afforded a VA elbow and forearm conditions examination.  He was noted to have diagnoses of degenerative arthritis and status post right distal humerus fracture.  The Veteran reported that in 1984 while in Germany on active duty service, he was a passenger in a Jeep that was involved in a motor vehicle accident.  The Veteran stated that the Jeep was hit by a truck on the passenger side, and he sustained a muscle strain to his right elbow which was placed in a sling.  The Veteran now reported occasional pain which occurred two to three times per week to his right arm.  This pain was accompanied by stiffness.  The Veteran stated he took over-the-counter medication for pain relief.  The Veteran stated he was prescribed medications in the past for arthritis to his joints but had to stop taking the medications because they caused stomach problems.

The VA examiner opined that it was less likely than not (less than 50 percent probability) that either the Veteran's osteoarthritis to the right elbow or the Veteran's status post fracture to the distal humerus with deformity were related to active duty service, to include the Veteran's reports of being involved in a motor vehicle accident in service.  The VA examiner proceeded to explain that had the Veteran sustained such injuries in service, such as a fracture during active duty service, it would be unusual not to seek evaluation due to symptoms, particularly pain.  However, the Veteran's service treatment records were silent for the diagnosis, treatment, or management of a right elbow condition.  Furthermore, his separation exam performed in August 1986 was also silent for a right elbow condition.  If the Veteran had sustained a fracture, it would be unusual for the musculoskeletal component of his separation exam to be normal.  Furthermore, the Veteran reported that he sprained his right elbow during military service; however the x-ray performed in November 2015 suggested moderately advanced osteoarthritis and an old healed fracture to his right distal humerus with deformity which did not correlate with a sprain.  

The Board finds the VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the Veteran's medical records.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a sufficient rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's right elbow/arm disability.

The Board finds that service connection for the Veteran's right elbow/arm disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's condition arose during active service.  There is also no evidence revealing arthritis of the right elbow or arm during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current right elbow/arm condition is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements are afforded little probative weight.
  
In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a right elbow or arm condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a right elbow disability, variously claimed as a right arm disability, is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


